     Case 1:20-cr-00330-AJN Document 212 Filed 04/16/21 Page 1 of 20




UNITEDSTATESD  ISTRICTCOURT
SOUTHERND  ISTRICTOFNEWYORK
---
  ---
    --
     --
      ---
        --
         ---
           --
            --
             ----
                --
                 --
                  ---
                    --
                     --
                      --
                       --
                        --
                         ---
                           --
                            --
                             --
                              --
                               -x
                                 :
 UNITEDSTATESOFAMER   ICA,       :
                                 :     20C
                                         r.330(A
                                               JN)
          v
          .                      :
                                 :
 GHISLAINE MAXWELL ,
                                 :
                                 :
        De
         fendan
              t.
                                 :
                                 :
---
  ---
    --
     --
      ---
        --
         ---
           --
            --
             ----
                --
                 --
                  ---
                    --
                     --
                      --
                       --
                        --
                         ---
                           --
                            --
                             --
                              --
                               -x

          REPLYMEMORANDUMOFGH ISLA
                                 INE MAXWELL
    INSUPPORTOFHERMOTION UNDERTHEFOURTHAMENDMENT ,
 MARTINDELL,ANDTHEF
                  IFTHAMENDMENTTOSUPPRESSALLEV IDENCE
OBTAINEDFROMTHE GOVERNMENT’SSUBPOENATOBOIESSCH
                                             ILLERAND
               TODISM
                    ISSCOUNTSFIVEANDSIX


                                       Jef
                                         freyS.Pag
                                                 liuca
                                       Laur
                                          aA .Menninger
                                       HADDON , MORGAN&FOREMANP
                                                              .C.
                                       150E a
                                            st10
                                               thAv enue
                                       Denve
                                           r,CO 8 0203
                                       Phone
                                           :303-831-7364

                                       Ch
                                        ris
                                          tia
                                            nR.Everde
                                                    ll
                                       COHEN&GRESSERLLP
                                       80
                                        0T hi
                                            rdAven
                                                 u eNew
                                       Yo
                                        rk,NY 10022
                                       Ph
                                        one:212
                                              -95
                                                7-7600

                                       Bobb
                                          iC.S t
                                               ernhe
                                                   im
                                       LawOffic
                                              esofBobbiC .S
                                                          ter
                                                            nhe
                                                              im
                                       33 Wes
                                            t19thStr
                                                   eet-4thF
                                                          loor
                                       NewY o
                                            rk,NY 1 0011
                                       Phon
                                          e:212-243-
                                                   1100


                                       A
                                       tto
                                         rne
                                           ysfo
                                              rGh
                                                is
                                                 lain
                                                    eMa
                                                      xwe
                                                        ll
      Case 1:20-cr-00330-AJN Document 212 Filed 04/16/21 Page 2 of 20




                          TABLE OFCONTENTS

TABLEOFCONTENTS.
               ..
                ..
                 ..
                  ..
                   ..
                    ..
                     ..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      .i
                                                                       i

TABLEOFAUTHOR
            ITIES.
                 ..
                  ..
                   ..
                    ..
                     ..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ii
                                                                      i

TABLEOFEXH
         IBITS.
              ..
               ..
                ..
                 ..
                  ..
                   ..
                    ..
                     ..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      .v

F
actu
   alB
     ackg
        rou
          nd.
            ..
             ..
              ..
               ..
                ..
                 ..
                  ..
                   ..
                    ..
                     ..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       .1

A
rgum
   ent.
      ..
       ..
        ..
         ..
          ..
           ..
            ..
             ..
              ..
               ..
                ..
                 ..
                  ..
                   ..
                    ..
                     ..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       ..
                                                                        ..
                                                                         .1

I
.   Th
     eGov
        ernm
           ent
             ’sv
               iol
                 at
                  iono
                     fth
                       eFou
                          rthAm
                              endm
                                 entr
                                    equ
                                      ire
                                        ssupp
                                            res
                                              sion
                                                 ...
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            .1

  A
  . M
    axw
      el
       lha
         sst
           and
             ing
               ...
                 ..
                  ..
                   ..
                    ..
                     ..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   .1

  B
  . Th
     ereisnogoodf
                aith
                   ...
                     ..
                      ..
                       ..
                        .
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       5

  C
  . Th
     egov
        ernm
           ent
             ’sin
                evi
                  tab
                    led
                      isc
                        ove
                          rydo
                             ctr
                               inef
                                  ail
                                    s..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                .5

I
I. Th
    eGov
       ernm
          ent
            ’sv
              iol
                at
                 iono
                    fMa
                      rt
                       ind
                         el
                          lre
                            qui
                              ressupp
                                    res
                                      sion
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              7

I
II
 . Th
    eGov
       ernm
          ent
            ’sv
              iol
                at
                 iono
                    fth
                      eFi
                        fthAm
                            endm
                               entr
                                  equ
                                    ire
                                      ssupp
                                          res
                                            sion
                                               ...
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           10

IV
 . Th
    eCou
       rtshou
            ldho
               lda
                 nev
                   iden
                      tia
                        ryh
                          ear
                            ing
                              ...
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 13

CONCLUS
      ION.
         ..
          ..
           ..
            ..
             ..
              ..
               ..
                ..
                 ..
                  ..
                   ..
                    ..
                     ..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       13

C
ert
  if
   ica
     teo
       fSe
         rvi
           ce.
             ..
              ..
               ..
                ..
                 ..
                  ..
                   ..
                    ..
                     ..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      .15




                                    i
                                    i
       Case 1:20-cr-00330-AJN Document 212 Filed 04/16/21 Page 3 of 20




                         TABLE OFAUTHOR
                                      ITIES
Ca
 ses

App
  ealo
     fHugh
         es,633F
               .2d282(
                     3dC
                       ir
                        .1980
                            ).
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   2

Ca
 rpe
   nte
     rv.Un
         itedS
             tat
               es,138S
                     .Ct
                       .2206(2018
                                )..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  .2
                                                                   ,3

Do
 ev.Ind
      yke,C
          aseNo
              .,20
                 -cv
                   -00484(S
                          .D.N
                             .Y.
                               )..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    .6

G
iuf
  frev
     .Ma
       xwe
         ll,325F
               .Supp
                   .3d428(S
                          .D.N
                             .Y.2018
                                   )..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  6

M
att
  ero
    fGrandJ
          urySubpo
                 enaDu
                     cesT
                        ecumD
                            atedF
                                eb.18
                                    ,1988
                                        ,685F
                                            .Supp
                                                .49

 (S
  .D.N
     .Y.1988
           ).
            ..
             ..
              ..
               ..
                ..
                 ..
                  ..
                   ..
                    ..
                     ..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       ..
                                                                        .1

Rah
  eemv
     .Ke
       ll
        y,257F
             .3d122(
                   2dC
                     ir
                      .2001
                          )..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  .9

R
efcoG
    rp.L
       td.
         ,LLCv
             .Can
                torF
                   it
                    zge
                      rald
                         ,L.P
                            .,No
                               .13C
                                  IV.1654RAHBP
                                             ,2014 WL5420225

 (S
  .D.N
     .Y.O
        ct
         .24
           ,2014
               )..
                 ..
                  ..
                   ..
                    ..
                     ..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      2

Un
 itedS
     tat
       esv
         .Co
           rt
            ina,630F
                   .2d1207(
                          7thC
                             ir
                              .1980
                                  ).
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  .5

Un
 itedS
     tat
       esv
         .He
           ath,455F
                  .3d52(
                       2dC
                         ir
                          .2006
                              ).
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  .7

Un
 itedS
     tat
       esv
         .La
           vend
              er,583F
                    .2d630(2dC
                             ir
                              .1978
                                  )..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 2,4

Un
 itedS
     tat
       esv
         .Le
           on,468U
                 .S.897(1984
                           ).
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     .5

Un
 itedS
     tat
       esv
         .Osha
             tz,700F
                   .Supp
                       .696(S
                            .D.N
                               .Y.1988
                                     )..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  12

Un
 itedS
     tat
       esv
         .St
           ein,541F
                  .3d130(
                        2dC
                          ir
                           .2008
                               )..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  .10

Un
 itedS
     tat
       esv
         .Sto
            kes,733F
                   .3d438(
                         2dC
                           ir
                            .2013
                                ).
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               5,6
                                                                 ,7

Un
 itedS
     tat
       esv
         .Ta
           ylo
             r,745F
                  .3d15(
                       2dC
                         ir
                          .2014
                              ).
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 12

USB
  ankNa
      t.A
        ss’nv
            .PHLVa
                 riab
                    leI
                      ns.Co
                          .,No
                             .12C
                                IV.6811CMJCF
                                           ,2012 WL5395249

 (S
  .D.N
     .Y.N
        ov.5
           ,2012
               ).
                ..
                 ..
                  ..
                   ..
                    ..
                     ..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      2




                                     i
                                     ii
            Case 1:20-cr-00330-AJN Document 212 Filed 04/16/21 Page 4 of 20




Other Authorities

Stephen Rex Brown, Manhattan federal prosecutors declined to pursue Jeffrey Epstein and

   Ghislaine Maxwell case in 2016, New York Daily News (Oct. 13, 2020) .............................. 11

Rules

Fed. R. Civ. P. 24(b) ....................................................................................................................... 4

Fed. R. Civ. P. 26(c) ..................................................................................................................... 13

Fed. R. Crim. P. 17(c) ..................................................................................................................... 4

Constitutional Provisions

U.S. CONST. amend. IV................................................................................................................... 1

U.S. CONST. amend. V ................................................................................................................ 1, 9




                                                                      iv
      Case 1:20-cr-00330-AJN Document 212 Filed 04/16/21 Page 5 of 20




                          TABLE OFEXH
                                    IBITS
EXHIBIT A:Mot
            iontoCompe
                     lPla
                        int
                          if
                           ftoD i
                                sclo
                                   seA l
                                       leg
                                         ed“On- go
                                                 ingCr
                                                     imin
                                                        alI
                                                          nv e
                                                             st
                                                              iga
                                                                tion
                                                                   s
byL awE nfor
           cem en
                t”o
                  r,I
                    ntheAl
                         terna
                             tiv
                               e,toStayPro
                                         cee
                                           ding
                                              s.Giu
                                                  ff
                                                   rev
                                                     .M axw
                                                          ell,No.15-
                                                                   cv-
07433 -
      RWS ,Apr.18
                ,2016

EXH
  IBIT B:G
         iuf
           frev
              .Ma
                xwe
                  ll,No
                      .15
                        -cv
                          -07433-
                                RWS
                                  ,Tr
                                    ans
                                      crip
                                         t,Ap
                                            r.21
                                               ,2016




                                    v
     Case 1:20-cr-00330-AJN Document 212 Filed 04/16/21 Page 6 of 20




    Gh
     is
      la
       ineM
          axw
            el
             l mov
                 esund
                     erth
                        eFou
                           rthAm
                               endm
                                  ent,M
                                      art
                                        ind
                                          el
                                           lv.In
                                               t’
                                                lTe
                                                  l.&T
                                                     el
                                                      .

Co
 rp.
   ,594F
       .2d291(
             2dC
               ir
                .1979
                    ),a
                      ndth
                         eFi
                           fthAm
                               endm
                                  ent
                                    ,tosupp
                                          res
                                            sal
                                              lev
                                                iden
                                                   ceth
                                                      e

gov
  ernm
     entob
         ta
          inedf
              romag
                  randju
                       rysubpo
                             enai
                                tis
                                  sue
                                    dtoBo
                                        iesS
                                           chi
                                             lle
                                               rFl
                                                 exn
                                                   erLLPa
                                                        ndto

d
ism
  issCoun
        tsF
          ivea
             ndS
               ix,wh
                   ic
                    har
                      eth
                        efru
                           it
                            softh
                                atun
                                   law
                                     fulsubpo
                                            ena.

                           Fa
                            ctua
                               lBa
                                 ckg
                                   round
    Th
     efa
       ctsr
          elev
             anttoth
                   is Mo
                       tiona
                           red
                             esc
                               rib
                                 edin M
                                      axw
                                        el
                                         l’sP
                                            ret
                                              ria
                                                l Mo
                                                   tionNo
                                                        .3a
                                                          nd

th
 eRe
   plyinSuppo
            rtTh
               ere
                 of.

                               A
                               rgum
                                  ent

  I
  . Th
     eGov
        ernm
           ent’
              svio
                 lat
                   iono
                      fth
                        eFou
                           rthAm
                               endm
                                  entr
                                     equ
                                       ire
                                         ssupp
                                             res
                                               sion
                                                  .

    Th
     egov
        ernm
           entdo
               esno
                  tde
                    fendth
                         eov
                           erb
                             rea
                               dtho
                                  fit
                                    ssubpo
                                         ena
                                           ,ore
                                              venr
                                                 espondto

M
axw
  el
   l’sa
      rgum
         ent.R
             esp
               .at82–95.Th
                         egov
                            ernm
                               enta
                                  lsodo
                                      esno
                                         tde
                                           nyth
                                              atth
                                                 esubpo
                                                      ena

e
ffe
  ctedbo
       thas
          ear
            cha
              ndas
                 eizu
                    reund
                        erth
                           eFou
                              rthAm
                                  endm
                                     ent
                                       .Id
                                         .

    I
    nst
      ead
        ,th
          egov
             ernm
                enta
                   rgu
                     esth
                        at(1
                           )Ma
                             xwe
                               llh
                                 asnos
                                     tand
                                        ingtoc
                                             hal
                                               leng
                                                  eth
                                                    e

subpo
    ena
      ;(2
        )th
          egov
             ernm
                enta
                   ctedingoodf
                             ai
                              th;a
                                 nd(3
                                    )th
                                      egov
                                         ernm
                                            entin
                                                evi
                                                  tab
                                                    lywou
                                                        ldh
                                                          ave

c
ometopo
      sse
        ssth
           e90
             ,000
                -sump
                    age
                      sofm
                         ate
                           ria
                             litob
                                 tain
                                    edf
                                      romBo
                                          iesS
                                             chi
                                               lle
                                                 r.

    Th
     efa
       ctsa
          ndl
            awb
              el
               ieth
                  egov
                     ern
                       men
                         t’
                          scl
                            aim
                              s.

    A
    . Maxw
         ellha
             sstand
                  ing.

    Th
     egov
        ernm
           ent
             ’ss
               tand
                  inga
                     rgum
                        entbo
                            il
                             sdowntoth
                                     is
                                      :Ma
                                        xwe
                                          llc
                                            anno
                                               tch
                                                 al
                                                  leng
                                                     eth
                                                       e

s
ear
  chb
    eca
      useth
          ema
            ter
              ialw
                 asinth
                      epo
                        sse
                          ssiono
                               fath
                                  irdp
                                     artya
                                         nd M
                                            axw
                                              el
                                               lla
                                                 cke
                                                   da

r
eason
    abl
      eexp
         ect
           ationo
                fpr
                  iva
                    cy.R
                       esp
                         .at84–86.Th
                                   isa
                                     rgum
                                        entf
                                           ai
                                            ls
                                             .

    Abund
        antau
            tho
              ri
               tyho
                  ldsth
                      atwh
                         enc
                           onf
                             ide
                               nti
                                 alm
                                   ate
                                     ria
                                       lisinth
                                             epo
                                               sse
                                                 ssiono
                                                      fath
                                                         ird-

p
arty
   ,ad
     efe
       nda
         nth
           ass
             tand
                ingtoc
                     hal
                       leng
                          eagr
                             andju
                                 rysubpo
                                       enao
                                          fth
                                            atm
                                              ate
                                                ria
                                                  l.M
                                                    att
                                                      ero
                                                        f

G
randJ
    urySubpo
           enaDu
               cesT
                  ecumDa
                       tedF
                          eb.18
                              ,1988,685F
                                       .Supp
                                           .49
                                             ,51(S
                                                 .D.N
                                                    .Y.1
                                                       988
                                                         )

(
lawf
   irmc
      ouldin
           ter
             ven
               eandjo
                    inmo
                       tiontoqu
                              ashg
                                 randju
                                      rysubpo
                                            enai
                                               ssu
                                                 edtop
                                                     riv
                                                       ate


                                    1
     Case 1:20-cr-00330-AJN Document 212 Filed 04/16/21 Page 7 of 20




inv
  est
    iga
      tionf
          irm
            ).“Th
                egov
                   ern
                     ingr
                        uleinth
                              esec
                                 irc
                                   ums
                                     tan
                                       cesi
                                          sth
                                            atth
                                               epo
                                                 sse
                                                   sso
                                                     rofth
                                                         e

c
la
 imedp
     riv
       ileg
          eorr
             igh
               tma
                 yin
                   terv
                      enetoa
                           sse
                             rti
                               t.
                                ”Id
                                  .(quo
                                      tingApp
                                            ealo
                                               fHugh
                                                   es,633F
                                                         .2d

282
  ,288(
      3dC
        ir
         .1980
             ))
              .Se
                eal
                  soUSB
                      ankNa
                          t.A
                            ss’
                              nv.PHLVa
                                     riab
                                        leIn
                                           s.Co
                                              .,No
                                                 .12C
                                                    IV.

6811CMJCF
        ,2012 WL5395249
                      ,at*2(S
                            .D.N
                               .Y.Nov
                                    .5,2012
                                          )(“Ap
                                              arty[h
                                                   as]s
                                                      tand
                                                         ingto

c
hal
  leng
     e...asubpo
              enas
                 erv
                   edonanon
                          -pa
                            rty...[w
                                   hen
                                     ]th
                                       emov
                                          ingp
                                             artya
                                                 sse
                                                   rt
                                                    [s]som
                                                         erigh
                                                             t

o
rpr
  ivi
    leg
      epe
        rson
           altoi
               t,su
                  cha
                    sanin
                        ter
                          estinp
                               rop
                                 rie
                                   tar
                                     y,c
                                       onf
                                         ide
                                           nti
                                             alin
                                                form
                                                   ationth
                                                         atwou
                                                             ld

b
edi
  sclo
     sedo
        ranin
            ter
              estinm
                   ain
                     tain
                        ingap
                            riv
                              ileg
                                 eth
                                   atwou
                                       ldb
                                         ebr
                                           eac
                                             hedbyd
                                                  isc
                                                    losu
                                                       re.
                                                         ”

(
ci
 tingc
     ase
       s))
         .Intu
             rn,i
                nde
                  term
                     iningwh
                           eth
                             erth
                                erei
                                   sst
                                     and
                                       ing
                                         ,“[
                                           c]ou
                                              rt
                                               sshou
                                                   ldcon
                                                       sid
                                                         er

wh
 eth
   erth
      ein
        form
           at
            ioni
               tse
                 lfi
                   spr
                     iva
                       te
                        ,con
                           fid
                             ent
                               ial
                                 ,pr
                                   ivi
                                     leg
                                       ed,o
                                          rhigh
                                              lys
                                                ens
                                                  it
                                                   ive
                                                     ,andno
                                                          tth
                                                            e

fo
 rmth
    ere
      cord
         sta
           ke.
             ”Re
               fcoG
                  rp.L
                     td.
                       ,LLCv
                           .Can
                              torF
                                 it
                                  zge
                                    rald
                                       ,L.P.
                                           ,No
                                             .13C
                                                IV.1654RA

HBP
  ,2014 WL5420225
                ,at*4(S
                      .D.N
                         .Y.O
                            ct
                             .24
                               ,2014
                                   ).

    I
    nUn
      itedS
          tat
            esv
              .La
                vend
                   er,th
                       eSe
                         condC
                             irc
                               uith
                                  eldth
                                      atwh
                                         ilead
                                             efe
                                               nda
                                                 ntcou
                                                     ldno
                                                        t

f
ilea
   nin
     ter
       loc
         uto
           rya
             ppe
               alo
                 fth
                   edi
                     str
                       ic
                        tcou
                           rt
                            ’sd
                              eni
                                alo
                                  fhi
                                    smo
                                      tiontoqu
                                             ashath
                                                  ird
                                                    -pa
                                                      rty

subpo
    ena
      ,hew
         as“
           fre
             etor
                ais
                  ehi
                    sFou
                       rthAm
                           endm
                              entc
                                 la
                                  imsv
                                     iamo
                                        tion
                                           stosupp
                                                 res
                                                   s....
                                                       ”583

F
.2d630
     ,632(
         2dC
           ir
            .1978
                ).S
                  inc
                    eMa
                      xwe
                        lln
                          eve
                            rha
                              dno
                                tic
                                  eofth
                                      esubpo
                                           enatoBo
                                                 iesS
                                                    chi
                                                      lle
                                                        r,

sh
 eisdo
     ingh
        eree
           xac
             tlywh
                 atLa
                    vend
                       era
                         llow
                            s:f
                              il
                               ingamo
                                    tiontosupp
                                             res
                                               s.

    Tob
      esu
        re,i
           fth
             egov
                ernm
                   entw
                      erer t—th
                         igh  atth
                                 eme
                                   ref
                                     acto
                                        fath
                                           ird
                                             -pa
                                               rty
                                                 ’spo
                                                    sse
                                                      ssion

o
fpr
  ope
    rtye
       lim
         ina
           tesad
               efe
                 nda
                   nt’
                     sst
                       and
                         ing—th
                              enCa
                                 rpe
                                   nte
                                     rv.Un
                                         itedS
                                             tat
                                               eswou
                                                   ldh
                                                     ave

c
omeou
    tdi
      ffe
        ren
          tly
            ,sin
               ceth
                  ede
                    fend
                       ant
                         ’sh
                           is
                            tor
                              ica
                                lce
                                  ll
                                   -s
                                    itelo
                                        cat
                                          ionin
                                              form
                                                 ationw
                                                      asinth
                                                           e

po
 sse
   ssiono
        fMe
          troPCSa
                ndSp
                   rin
                     t.138S
                          .Ct
                            .22
                              06,2212(
                                     2018
                                        ).Bu
                                           tth
                                             eUn
                                               itedS
                                                   ta
                                                    tes

Sup
  rem
    eCou
       rtr
         eje
           ctedapp
                 lic
                   at
                    iono
                       fth
                         eth
                           ird-
                              par
                                tydo
                                   ctr
                                     inefo
                                         rtwor
                                             eason
                                                 s,a
                                                   sth
                                                     isCou
                                                         rt

shou
   ldh
     ere
       .




                                    2
     Case 1:20-cr-00330-AJN Document 212 Filed 04/16/21 Page 8 of 20




    F
    ir
     st
      ,th
        eCour
            tre
              cogn
                 izedth
                      at

    [t
     ] he
        reisawo rldofdif
                       ferencebetw eenthelimit
                                             edtype sofpersona
                                                             lin
                                                               form a
                                                                    tion
    addres
         sedinSm ithandM
                       ille
                          ra  ndthee xhaus
                                         tivechron
                                                 icleoflocat
                                                           ionin
                                                               form a
                                                                    tion
    casua
        llycol
             lectedby wire
                         lessc a
                               rr
                                i e
                                  rstoday.Th e Governmentthusisno
                                                                ta sking
    forastra
           igh
             tforw a
                   rdappl
                        icat
                           iono fthethi
                                      rd-par
                                           tydoctr
                                                 ine,but
                                                       insteadas
                                                               igni
                                                                  ficant
    extens
         ionofittoad i
                     st
                      inctca
                           tegoryo finfo
                                       rm at
                                           ion.

Id
 .at2219
       .Se
         cond
            ,th
              eCou
                 rtc
                   onc
                     lud
                       edth
                          atin“
                              innom
                                  ean
                                    ing
                                      fuls
                                         ens
                                           e”d
                                             idC
                                               arp
                                                 ent
                                                   er

vo
 lun
   tar
     ily“
        assum
            eth
              eri
                sk”o
                   f“tu
                      rningov
                            erac
                               omp
                                 reh
                                   ens
                                     ivedo
                                         ssi
                                           ero
                                             fhi
                                               sphy
                                                  sic
                                                    al

mov
  eme
    nts
      .”Id
         .at2220
               .

    Th
     esam
        elog
           ica
             ppl
               iesh
                  ere
                    .Th
                      erei
                         s“wo
                            rldo
                               fdi
                                 ffe
                                   ren
                                     ceb
                                       etw
                                         eenth
                                             elim
                                                ite
                                                  dtyp
                                                     eso
                                                       f

p
erson
    alin
       form
          ationadd
                 res
                   sedinSm
                         itha
                            ndM
                              il
                               lera
                                  ndth
                                     eexh
                                        aus
                                          tiv
                                            e”a
                                              ndp
                                                erson
                                                    ald
                                                      eta
                                                        il
                                                         s

a
bou
  tMa
    xwe
      llth
         ata
           recon
               tain
                  edinBo
                       iesS
                          chi
                            lle
                              r’s90
                                  ,000p
                                      age
                                        sofc
                                           onf
                                             ide
                                               nti
                                                 alm
                                                   ate
                                                     ria
                                                       l.

Th
 esed
    eta
      il
       sin
         clude
             ,fo
               rex
                 amp
                   le,in
                       form
                          at
                           iona
                              bou
                                tMaxw
                                    el
                                     l’ss
                                        exu
                                          alp
                                            artn
                                               ers
                                                 ,sexu
                                                     alh
                                                       abi
                                                         ts
                                                          ,

f
ina
  nce
    s,a
      ndmu
         ch,mu
             chmo
                re.

    Mo
     reov
        er,“
           innom
               ean
                 ing
                   fuls
                      ens
                        e”d
                          id M
                             axw
                               ellvo
                                   lun
                                     tar
                                       ilysh
                                           areth
                                               isin
                                                  form
                                                     ationw
                                                          ith

Bo
 iesS
    chi
      lle
        r.G
          iuf
            fresu
                edM
                  axw
                    el
                     l,no
                        tth
                          eoth
                             erw
                               aya
                                 round
                                     .Andth
                                          ede
                                            fam
                                              ationc
                                                   la
                                                    im(
                                                      the

on
 lyc
   la
    imG
      iuf
        free
           vera
              sse
                rteda
                    gain
                       stM
                         axw
                           el
                            l,who
                                didno
                                    tfi
                                      leac
                                         oun
                                           ter
                                             cla
                                               im)h
                                                  adno
                                                     thing

todow
    ithmu
        cho
          fth
            econ
               fid
                 ent
                   ia
                    lin
                      form
                         ation M
                               axw
                                 el
                                  lwa
                                    sfo
                                      rce
                                        d,ov
                                           erob
                                              jec
                                                tion
                                                   ,top
                                                      rov
                                                        ide
                                                          .

M
axw
  el
   l’smo
       tiontod
             ism
               issth
                   epe
                     rju
                       ryc
                         oun
                           tsfo
                              rla
                                cko
                                  fma
                                    ter
                                      ia
                                       li
                                        ty a
                                           ndh
                                             ermo
                                                tionfo
                                                     r

s
eve
  ran
    ce,a
       ndth
          ere
            pli
              esinsuppo
                      rtth
                         ere
                           of,e
                              xpl
                                ainth
                                    isinmo
                                         red
                                           eta
                                             il
                                              .Ma
                                                xwe
                                                  llP
                                                    re-
                                                      Tr
                                                       ia
                                                        l Mo
                                                           t.

No
 s.4&5
     .

    Bu
     tth
       epo
         inti
            sth
              is
               :Th
                 ede
                   fam
                     ationc
                          aseshou
                                ldh
                                  aveb
                                     eene
                                        xtr
                                          eme
                                            lyn
                                              arrow
                                                  ,bu
                                                    tBo
                                                      ies

S
chi
  lle
    rtr
      ans
        form
           edi
             tin
               tosom
                   eth
                     ingmu
                         chb
                           roa
                             der
                               —ap
                                 roxyp
                                     ros
                                       ecu
                                         tiono
                                             fEp
                                               ste
                                                 ina
                                                   nd

M
axw
  el
   lfo
     ral
       leg
         edlyt
             raf
               fick
                  inga
                     nda
                       bus
                         ingG
                            iuf
                              fre,wh
                                   ichth
                                       enc
                                         omp
                                           ell
                                             edM
                                               axw
                                                 el
                                                  l,ov
                                                     er

ob
 jec
   tion
      ,toan
          swe
            rir
              rel
                eva
                  ntandh
                       igh
                         lyp
                           rejud
                               ici
                                 alp
                                   erson
                                       alqu
                                          est
                                            ion
                                              s.Non
                                                  eofi
                                                     twa
                                                       s

vo
 lun
   tary
      .


                                    3
     Case 1:20-cr-00330-AJN Document 212 Filed 04/16/21 Page 9 of 20




    I
    nadd
       it
        iontoth
              ein
                app
                  lic
                    abi
                      li
                       tyo
                         fth
                           eth
                             ird
                               -pa
                                 rtydo
                                     ctr
                                       ine
                                         ,th
                                           egov
                                              ernm
                                                 ent
                                                   ’sr
                                                     espon
                                                         se

f
ai
 lstoa
     ccoun
         tfo
           rtw
             ooth
                er,d
                   ispo
                      si
                       tiv
                         efa
                           ctsp
                              rov
                                ingth
                                    atM
                                      axw
                                        el
                                         lha
                                           sar
                                             eason
                                                 abl
                                                   e

e
xpe
  cta
    tiono
        fpr
          iva
            cy.F
               irs
                 t,th
                    ePro
                       tec
                         tiv
                           eOr
                             derbyi
                                  tst
                                    erm
                                      saf
                                        for
                                          dsM
                                            axw
                                              el
                                               lar
                                                 eason
                                                     abl
                                                       e

e
xpe
  cta
    tiono
        fpr
          iva
            cy.Mo
                t.3
                  ,Ex
                    .A,¶ 3(d
                           efin
                              ing“CONF
                                     IDENT
                                         IAL
                                           ”in
                                             form
                                                ationa
                                                     sth
                                                       at

wh
 ich“
    imp
      lic
        ate
          scommonl
                 awa
                   nds
                     ta
                      tuto
                         ryp
                           riva
                              cyin
                                 ter
                                   est
                                     sof..
                                         .Gh
                                           is
                                            la
                                             ineM
                                                axw
                                                  el
                                                   l”

(
emph
   asi
     sadd
        ed)
          ).W
            hatwou
                 ldi
                   tsaytoc
                         ivi
                           lli
                             tig
                               ant
                                 sif th
                                      eyc
                                        ouldno
                                             tre
                                               lyonac
                                                    our
                                                      t’
                                                       sprom
                                                           ise

o
fcon
   fid
     ent
       ia
        li
         ty,a
            tle
              asta
                 bse
                   ntno
                      tic
                        eanda
                            noppo
                                rtun
                                   itytoob
                                         jec
                                           ttoa
                                              nyb
                                                rea
                                                  cho
                                                    fth
                                                      at

p
rom
  ise(w
      hich
         ,ofc
            our
              se,M
                 axw
                   el
                    lwa
                      sde
                        niedh
                            ere
                              ).S
                                eeMo
                                   t.3
                                     ,Ex
                                       .A,¶ 14(p
                                               rec
                                                 lud
                                                   ing

mod
  if
   ica
     tiono
         fth
           ePro
              tec
                tiv
                  eOr
                    dera
                       bse
                         nt“goodc
                                aus
                                  eshownfo
                                         llow
                                            ingno
                                                tic
                                                  etoa
                                                     llp
                                                       art
                                                         ies

a
nda
  noppo
      rtun
         ityfo
             rth
               emtob
                   ehe
                     ard
                       ”).

    S
    econd
        ,Ma
          rt
           ind
             el
              laf
                ford
                   sMaxw
                       el
                        lar
                          eason
                              abl
                                eexp
                                   ect
                                     ationo
                                          fpr
                                            iva
                                              cy.M
                                                 art
                                                   ind
                                                     el
                                                      l,594

F
.2da
   t294
      .InM
         art
           ind
             ell,th
                  eSe
                    condC
                        irc
                          uith
                             eldth
                                 at“
                                   thep
                                      rop
                                        erp
                                          roc
                                            edu
                                              re”toob
                                                    ta
                                                     in

c
onf
  ide
    nti
      alm
        ate
          ria
            lund
               eraP
                  rot
                    ect
                      iveO
                         rde
                           r,“
                             asth
                                eGo
                                  vernm
                                      entshou
                                            ldknow
                                                 ,wa
                                                   sei
                                                     the
                                                       rto

subpo
    enath
        ede
          pos
            it
             iont
                ran
                  scr
                    ipt
                      sfo
                        rus
                          einap
                              end
                                ingp
                                   roc
                                     eed
                                       ingsu
                                           cha
                                             sag
                                               randju
                                                    ry

inv
  est
    iga
      tiono
          rtr
            ia
             l,inwh
                  ichth
                      eis
                        suec
                           ouldb
                               era
                                 isedbymo
                                        tiontoqu
                                               asho
                                                  rmod
                                                     ifyth
                                                         e

subpo
    ena
      ,[F
        ed.R
           .Cr
             im.P
                .17
                  (c)
                    ]ortos
                         eekp
                            erm
                              iss
                                ivein
                                    terv
                                       ent
                                         ioninth
                                               epr
                                                 iva
                                                   tea
                                                     ct
                                                      ion

pu
 rsu
   antto[F
         ed.R
            .Civ
               .P.24
                   (b)
                     ],fo
                        rth
                          epu
                            rpo
                              seo
                                fob
                                  ta
                                   iningv
                                        aca
                                          tiono
                                              r mod
                                                  if
                                                   ica
                                                     tiono
                                                         fth
                                                           e

p
rot
  ect
    iveo
       rde
         r.”Id
             .(emph
                  asi
                    sadd
                       ed)
                         ).Bya
                             ffo
                               rding M
                                     axw
                                       el
                                        lar
                                          igh
                                            ttono
                                                tic
                                                  eanda
                                                      n

oppo
   rtun
      itytob
           ehe
             ard
               ,Ma
                 rt
                  ind
                    el
                     lmake
                         scl
                           earth
                               at
                                ,hav
                                   ingb
                                      eend
                                         eni
                                           edtho
                                               ser
                                                 igh
                                                   tswh
                                                      enth
                                                         e

subpo
    enaw
       asf
         ir
          sti
            ssu
              ed,M
                 axw
                   el
                    lha
                      sst
                        and
                          ingtoc
                               hal
                                 leng
                                    eth
                                      egov
                                         ernm
                                            ent
                                              ’sc
                                                ondu
                                                   ctnow
                                                       .

Id
 .;s
   eeLa
      vend
         er,583F
               .2da
                  t632
                     .




                                    4
     Case 1:20-cr-00330-AJN Document 212 Filed 04/16/21 Page 10 of 20




    B
    . Th
       erei
          snogoodfa
                  ith.
    Th
     ere
       but
         ta
          ltogov
               ernm
                  ent
                    ’sgoodf
                          ai
                           thc
                             la
                              imi
                                ssimp
                                    le:Th
                                        erec
                                           anb
                                             enogoodf
                                                    ai
                                                     th

wh
 enth
    egov
       ernm
          entw
             il
              lfu
                llya
                   ndin
                      ten
                        tion
                           al
                            lym
                              is
                               lea
                                 dsth
                                    ecou
                                       rt in
                                           toa
                                             utho
                                                riz
                                                  ingi
                                                     tss
                                                       ear
                                                         ch.

A
sth
  eUn
    itedS
        ta
         tesSup
              rem
                eCou
                   rth
                     eldinUn
                           itedS
                               tat
                                 esv
                                   .Le
                                     on,

    Supp
       ress
          ion...r
                em a
                   insanappropr
                              iater
                                  emedyi
                                       fthem ag
                                              istr
                                                 ateorjudgeini
                                                             ssu
                                                               ing
    aw a
       rran
          tw a
             sm is
                 ledbyinfo
                         rm a
                            tioninana
                                    ffid
                                       avi
                                         ttha
                                            tth eaf
                                                  fian
                                                     tkn eww a
                                                             sfa
                                                               lse
    orwouldhav
             eknownw  a
                      sf a
                         lseexcep
                                tforh
                                    isreck
                                         les
                                           sd i
                                              srega
                                                  rdofth et
                                                          ruth
                                                             .

468U
   .S.897
        ,923(1984
                ).

    H
    ere
      ,ase
         xpl
           ain
             edin M
                  axw
                    el
                     l’sdu
                         epro
                            ces
                              smo
                                tiontosupp
                                         res
                                           sandth
                                                erep
                                                   lyinsuppo
                                                           rt

th
 ere
   of,th
       egov
          ernm
             entm
                is
                 ledCh
                     iefJudg
                           eMcM
                              ahontomod
                                      ifytheG
                                            iuf
                                              freP
                                                 rot
                                                   ect
                                                     iveO
                                                        rde
                                                          r

a
nda
  utho
     riz
       eth
         esubpo
              enatoBo
                    iesS
                       chi
                         lle
                           r.Th
                              egoodf
                                   ai
                                    thdo
                                       ctr
                                         inedo
                                             esno
                                                tapp
                                                   lywh
                                                      enth
                                                         e

gov
  ernm
     enta
        ctsinob
              jec
                tiv
                  eba
                    dfa
                      ith
                        .

    C
    . Th
       egov
          ernm
             ent
               ’sin
                  evi
                    tab
                      led
                        isco
                           ver
                             ydo
                               ctr
                                 inef
                                    ail
                                      s.

    Th
     erea
        res
          eve
            ralr
               eason
                   sth
                     egov
                        ernm
                           ent
                             ’sin
                                evi
                                  tab
                                    led
                                      isc
                                        ove
                                          rya
                                            rgum
                                               entf
                                                  ail
                                                    s.

    F
    ir
     st
      ,th
        ein
          evi
            tab
              led
                iscov
                    erydo
                        ctr
                          inei
                             sane
                                xce
                                  ptiontoth
                                          eFou
                                             rthAm
                                                 endm
                                                    ent
                                                      ’s

e
xclu
   sion
      aryr
         ule
           .Un
             itedS
                 tat
                   esv
                     .Sto
                        kes,733F
                               .3d438
                                    ,44
                                      2–43(2dC
                                             ir
                                              .2013
                                                  )(r
                                                    eve
                                                      rs
                                                       ing

d
is
 tr
  ic
   tcou
      rt
       ’sd
         eni
           alo
             f mo
                tiontosupp
                         res
                           s,wh
                              ichw
                                 asb
                                   ase
                                     don“
                                        thein
                                            evi
                                              tab
                                                led
                                                  isc
                                                    ove
                                                      ry

do
 ctr
   ine
     ,ane
        xce
          ptiontoth
                  eFou
                     rthAm
                         endm
                            ent
                              'se
                                xclu
                                   sion
                                      aryr
                                         ule
                                           ”).Th
                                               edo
                                                 ctr
                                                   ineh
                                                      asno

a
ppl
  ica
    bil
      itywh
          enac
             our
               tex
                 erc
                   ise
                     sit
                       sinh
                          ere
                            nto
                              rsup
                                 erv
                                   iso
                                     rya
                                       utho
                                          ri
                                           tytosupp
                                                  res
                                                    sev
                                                      ide
                                                        nce

ob
 tain
    edth
       roughd
            el
             ibe
               rat
                 egov
                    ernm
                       entm
                          iscondu
                                ct.Th
                                    eex
                                      erc
                                        iseo
                                           ftha
                                              tau
                                                tho
                                                  ri
                                                   tyi
                                                     sme
                                                       antto

v
ind
  ica
    teth
       edign
           ityo
              fth
                eCour
                    tandtod
                          ete
                            rimp
                               rop
                                 ergov
                                     ernm
                                        ent
                                          alc
                                            ondu
                                               ct
                                                .Se
                                                  eUn
                                                    itedS
                                                        tat
                                                          es

v
.Co
  rt
   ina
     ,630F
         .2d1207
               ,1216(
                    7thC
                       ir
                        .1980
                            )(“Th
                                ene
                                  edfo
                                     rde
                                       ter
                                         ren
                                           ceo
                                             fil
                                               leg
                                                 alcondu
                                                       cti
                                                         s,

inon
   ese
     nse
       ,gr
         eat
           erh
             ereth
                 an[
                   els
                     ewh
                       ere
                         ],f
                           or[
                             thegov
                                  ernm
                                     ent
                                       ’s]o
                                          ffe
                                            nsew
                                               asc
                                                 omm
                                                   it
                                                    tedw
                                                       ith
                                                         in

th
 esa
   nct
     ityo
        fth
          ecou
             rti
               tse
                 lf
                  .”
                   ).




                                    5
     Case 1:20-cr-00330-AJN Document 212 Filed 04/16/21 Page 11 of 20




     S
     econd
         ,th
           egov
              ernm
                 ent
                   ’sin
                      evi
                        tab
                          led
                            isc
                              ove
                                rydo
                                   ctr
                                     inei
                                        sfa
                                          rtoosp
                                               ecu
                                                 lat
                                                   ive
                                                     .Th
                                                       e

“
typ
  ica
    lapp
       lic
         at
          ion
            ”ofth
                ein
                  evi
                    tab
                      led
                        iscov
                            erydo
                                ctr
                                  inei
                                     swh
                                       en“
                                         thegov
                                              ernm
                                                 ents
                                                    eek
                                                      sto

invok
    eth
      edo
        ctr
          ineonth
                eba
                  siso
                     fst
                       and
                         ard
                           ize
                             d,e
                               stab
                                  li
                                   she
                                     dpro
                                        cedu
                                           ressu
                                               cha
                                                 stho
                                                    ser
                                                      equ
                                                        ir
                                                         ing

inv
  ento
     rys
       ear
         che
           s.”S
              tok
                es,733F
                      .3da
                         t447
                            .Th
                              egov
                                 ernm
                                    ent
                                      ’s“
                                        inev
                                           itab
                                              il
                                               itya
                                                  naly
                                                     sisinth
                                                           is

c
ase
  ,”how
      eve
        r,“
          isp
            red
              ica
                tedona
                     nas
                       ses
                         smen
                            tofth
                                eac
                                  tion
                                     sth
                                       atm
                                         igh
                                           tha
                                             veb
                                               eent
                                                  ake
                                                    nby

th
 irdp
    art
      ies
        ,”su
           cha
             sJudg
                 ePr
                   esk
                     aandth
                          eMi
                            amiH
                               era
                                 ld,whoa
                                       re“no
                                           tac
                                             tinga
                                                 tth
                                                   ebe
                                                     hes
                                                       tof

th
 epo
   lic
     e.”Id
         .“Su
            cha
              nan
                aly
                  sisi
                     sinh
                        ere
                          ntlysp
                               ecu
                                 lat
                                   ive
                                     .”Id
                                        .

     I
     nfa
       ct,un
           lik
             eev
               eryo
                  the
                    rciv
                       ilc
                         aseinth
                               eSou
                                  the
                                    rnD
                                      is
                                       tr
                                        ic
                                         tofN
                                            ewY
                                              orkag
                                                  ain
                                                    st

M
axw
  ello
     rEp
       ste
         in’
           ses
             tat
               e,th
                  egov
                     ernm
                        entd
                           elib
                              era
                                te
                                 lyc
                                   hos
                                     eno
                                       ttoin
                                           terv
                                              eneinth
                                                    eon
                                                      -go
                                                        ing

un
 sea
   lingp
       roc
         essinG
              iuf
                frev
                   .Ma
                     xwe
                       ll.I
                          nth
                            eon
                              lyo
                                the
                                  rac
                                    tiv
                                      eSDNYc
                                           asea
                                              gain
                                                 stEp
                                                    ste
                                                      in,

Do
 ev.Ind
      yke,No
           .20-
              cv-
                484-
                   JLK
                     ,th
                       egov
                          ernm
                             entin
                                 ter
                                   ven
                                     eda
                                       ndmov
                                           edtos
                                               tayd
                                                  iscov
                                                      ery
                                                        ,

s
ayingth
      atcon
          tinu
             edd
               iscov
                   eryc
                      ouldth
                           rea
                             teni
                                tsc
                                  asea
                                     gain
                                        stM
                                          axw
                                            el
                                             l.

     Byc
       ont
         ras
           t,th
              egov
                 ernm
                    entop
                        tedno
                            ttoin
                                terv
                                   enea
                                      nds
                                        tayth
                                            eun
                                              sea
                                                linginG
                                                      iuf
                                                        frev
                                                           .

M
axw
  el
   l.Th
      ere
        asoni
            sobv
               iou
                 s.L
                   egi
                     tim
                       ate
                         lycon
                             cern
                                eda
                                  bou
                                    tth
                                      eprop
                                          rie
                                            tyo
                                              fit
                                                scondu
                                                     ctin

m
is
 lea
   dingCh
        iefJudg
              eMcM
                 ahona
                     ndi
                       ssu
                         inga
                            nun
                              con
                                st
                                 itu
                                   tion
                                      al
                                       lyov
                                          erb
                                            roa
                                              dsubpo
                                                   enato

Bo
 iesS
    chi
      lle
        r,th
           egov
              ernm
                 enthop
                      edtoh
                          edg
                            eit
                              sbe
                                tsbya
                                    llow
                                       ingth
                                           eun
                                             sea
                                               lingp
                                                   roc
                                                     essto

un
 foldsoi
       tcou
          ldm
            aketh
                ein
                  evi
                    tab
                      led
                        isc
                          ove
                            rya
                              rgum
                                 enti
                                    tnowm
                                        ake
                                          s.Th
                                             isCou
                                                 rtshou
                                                      ldno
                                                         t
                1
c
ondon
    esu
      chg
        ame
          sma
            nsh
              ip.

     Th
      ird
        ,thegov
              ernm
                 ent’
                    sin
                      evi
                        tab
                          led
                            isc
                              ove
                                rya
                                  rgum
                                     enti
                                        sfa
                                          rtoob
                                              roa
                                                d.Ev
                                                   enth
                                                      e

gov
  ernm
     entadm
          it
           sth
             atth
                eva
                  stm
                    ajo
                      ri
                       tyo
                         fma
                           ter
                             iali
                                tob
                                  tain
                                     edf
                                       romBo
                                           iesS
                                              chi
                                                lle
                                                  risno
                                                      tonth
                                                          e

G
iuf
  frev
     .Ma
       xwe
         lldo
            cke
              tandh
                  asno
                     tbe
                       enun
                          sea
                            ledbyJudg
                                    ePr
                                      esk
                                        a.R
                                          esp
                                            .at94
                                                .Inf
                                                   act
                                                     ,th
                                                       e

gov
  ernm
     ent
       ’sr
         espon
             seapp
                 ear
                   stoc
                      onc
                        edeth
                            ati
                              tsin
                                 ev
                                  ita
                                    bled
                                       isc
                                         ove
                                           rya
                                             rgum
                                                enti
                                                   slim
                                                      ite
                                                        dto


     1
      A
      sth
        eg ov
            ernmen
                 trecogn
                       izes
                          ,Judg
                              ePres
                                  kar
                                    ecogn
                                        izedth
                                             ispos
                                                 sib
                                                   il
                                                    ity
                                                      ,bu
                                                        tde
                                                          fer
                                                            redtoth
                                                                  is
C
our
  tonth
      eques
          tions
              inc
                eiti
                   spres
                       idingove
                              rth
                                ecrim
                                    ina
                                      lcase
                                          .R e
                                             sp.a
                                                t94n .4
                                                      1.


                                    6
     Case 1:20-cr-00330-AJN Document 212 Filed 04/16/21 Page 12 of 20




M
axw
  el
   l’stwod
         epo
           si
            tiont
                ran
                  scr
                    ipt
                      s,R
                        esp
                          .at 94 &n
                                  .41.Anda
                                         stoCoun
                                               t6inp
                                                   art
                                                     icu
                                                       lar

(
al
 leg
   ingp
      erju
         ryinth
              eJu
                ly2016d
                      epo
                        si
                         tion
                            ),th
                               egov
                                  ernm
                                     entcon
                                          ced
                                            es,a
                                               sit mu
                                                    st
                                                     ,th
                                                       atJudg
                                                            e

P
resk
   aha
     sre
       fus
         edtoun
              sea
                lal
                  lofth
                      ete
                        st
                         imonych
                               arg
                                 edinth
                                      eind
                                         ic
                                          tme
                                            nt,e
                                               xce
                                                 pton
                                                    equ
                                                      est
                                                        ion

a
ndon
   ean
     swe
       r.R
         esp
           .at94n
                .41
                  .Th
                    egov
                       ernm
                          ento
                             ffe
                               rsnoe
                                   xpl
                                     ana
                                       tionfo
                                            rhowi
                                                tin
                                                  evi
                                                    tab
                                                      ly

wou
  ldh
    aveob
        tain
           eda
             ll90
                ,000p
                    age
                      sofm
                         ate
                           ria
                             lfr
                               omBo
                                  iesS
                                     chi
                                       lle
                                         rwh
                                           enth
                                              etwod
                                                  epo
                                                    si
                                                     tion

t
ran
  scr
    ipt
      sdon
         ’te
           vento
               tal1
                  ,000p
                      age
                        s.

    F
    our
      th,th
          egov
             ernm
                entm
                   isund
                       ers
                         tand
                            sth
                              ebu
                                rdeno
                                    fproo
                                        f.Th
                                           egov
                                              ernm
                                                 entt
                                                    rie
                                                      sto

f
aul
  tMa
    xwe
      llfo
         rse
           eking“
                supp
                   res
                     siono
                         fal
                           lev
                             ide
                               nce[
                                  it
                                   ]ob
                                     tain
                                        edpu
                                           rsu
                                             anttoth
                                                   esubpo
                                                        ena
                                                          ,”

c
al
 lingth
      isa“w
          ind
            fal
              l.
               ”Re
                 sp.a
                    t95
                      .Bu
                        tit
                          ’sth
                             egov
                                ernm
                                   ent
                                     ’sbu
                                        rde
                                          ntop
                                             rov
                                               eth
                                                 eapp
                                                    lic
                                                      abi
                                                        li
                                                         ty

o
fth
  ein
    evi
      tab
        led
          iscov
              erye
                 xce
                   ption
                       .Sto
                          kes,733F
                                 .3da
                                    t444(
                                        ine
                                          vit
                                            abl
                                              edi
                                                scov
                                                   erydo
                                                       ctr
                                                         ine

a
ppl
  ieson
      ly“
        ifth
           egov
              ernm
                 entc
                    anp
                      rov
                        eth
                          atth
                             eev
                               iden
                                  cewou
                                      ldh
                                        aveb
                                           eenob
                                               tain
                                                  edin
                                                     evi
                                                       tab
                                                         ly

w
ithou
    tth
      econ
         st
          itu
            tion
               alv
                 iol
                   at
                    ion
                      ”)(r
                         eje
                           ctinggov
                                  ernm
                                     ent
                                       ’sin
                                          evi
                                            tab
                                              led
                                                isc
                                                  ove
                                                    ryc
                                                      laim
                                                         ).Th
                                                            e

gov
  ernm
     entmu
         stexp
             la
              inwhy M
                    axw
                      el
                       lisn
                          ’te
                            nti
                              tle
                                dtoth
                                    isr
                                      emedy
                                          ,no
                                            tth
                                              eoth
                                                 erw
                                                   aya
                                                     round
                                                         .

Th
 egov
    ernm
       enth
          asf
            al
             lenf
                ar,f
                   arsho
                       rto
                         fme
                           et
                            ingi
                               tsbu
                                  rde
                                    n,i
                                      fon
                                        lyb
                                          ecau
                                             sei
                                               tof
                                                 fer
                                                   sno

a
rgum
   ent
     —onth
         efa
           ctso
              rth
                elaw—fo
                      rhowi
                          tmigh
                              tha
                                vein
                                   evi
                                     tab
                                       lyd
                                         isc
                                           ove
                                             redmo
                                                 reth
                                                    an

89
 ,000p
     age
       sofm
          ate
            ria
              lth
                ath
                  asn
                    ’tb
                      eena
                         ndwon
                             ’tb
                               eun
                                 sea
                                   ledbyJudg
                                           ePr
                                             esk
                                               a.Th
                                                  isCou
                                                      rt

shou
   ldh
     avenoc
          onf
            ide
              nce
                ,mu
                  chl
                    essa“
                        highl
                            eve
                              lofc
                                 onf
                                   ide
                                     nce
                                       ,th
                                         ate
                                           acho
                                              fth
                                                econ
                                                   ting
                                                      enc
                                                        ies

n
ece
  ssa
    rytoth
         ele
           gald
              isc
                ove
                  ryo
                    fth
                      econ
                         tes
                           tedev
                               iden
                                  cewou
                                      ldb
                                        ere
                                          solv
                                             edinth
                                                  egov
                                                     ernm
                                                        ent
                                                          's

f
avo
  r.”Un
      it
       edS
         tat
           esv
             .He
               ath,455F
                      .3d52
                          ,55(2dC
                                ir
                                 .2006
                                     )(a
                                       rt
                                        icu
                                          lat
                                            ingin
                                                evi
                                                  tab
                                                    led
                                                      isc
                                                        ove
                                                          ry

s
tand
   ard
     ).

    Th
     ein
       evi
         tab
           led
             iscov
                 erydo
                     ctr
                       inedo
                           esno
                              tapp
                                 ly.

 I
 I. Th
     eGov
        ernm
           ent’
              svio
                 lat
                   iono
                      fMa
                        rt
                         ind
                           ellr
                              equ
                                ire
                                  ssupp
                                      res
                                        sion
                                           .
    Th
     egov
        ernm
           entigno
                 resth
                     epr
                       ima
                         rya
                           rgum
                              entM
                                 axw
                                   el
                                    lmad
                                       einh
                                          er Mo
                                              tion
                                                 :Th
                                                   e

gov
  ernm
     entc
        irc
          umv
            ent
              edM
                art
                  ind
                    el
                     l,a
                       ndd
                         epr
                           ived M
                                axw
                                  el
                                   lofdu
                                       epro
                                          ces
                                            s,bys
                                                ecu
                                                  ringa


                                    7
     Case 1:20-cr-00330-AJN Document 212 Filed 04/16/21 Page 13 of 20




mod
  if
   ica
     tiono
         fth
           ePro
              tec
                tiv
                  eOr
                    derina
                         nexpa
                             rteh
                                ear
                                  ing(
                                     cho
                                       ckfu
                                          llo
                                            fmi
                                              sre
                                                pre
                                                  sen
                                                    tat
                                                      ion
                                                        s)

w
ithou
    tfi
      rs
       tprov
           iding M
                 axw
                   el
                    lno
                      tic
                        eanda
                            noppo
                                rtun
                                   itytob
                                        ehe
                                          ard
                                            .Mo
                                              t.No
                                                 . 11,a
                                                      t11–15
                                                           .

Th
 egov
    ernm
       ento
          ffe
            rsnor
                espon
                    setoth
                         isfund
                              amen
                                 ta
                                  lpo
                                    int
                                      —Ma
                                        rt
                                         ind
                                           el
                                            ldem
                                               and
                                                 sno
                                                   tic
                                                     eand

a
noppo
    rtun
       itytob
            ehe
              ard
                ;Maxw
                    el
                     lre
                       ceiv
                          edn
                            ei
                             the
                               r.R
                                 esp
                                   .at76
                                       –81
                                         .

    Now
      ,ina
         naud
            aciou
                sre
                  que
                    st
                     ,th
                       egov
                          ernm
                             enta
                                rgu
                                  esth
                                     isCou
                                         rtc
                                           anno
                                              tev
                                                alu
                                                  ateth
                                                      e

p
rop
  rie
    tyo
      fCh
        iefJudg
              eMcM
                 ahon
                    ’sa
                      naly
                         siso
                            fMa
                              rt
                               ind
                                 el
                                  l,b
                                    eca
                                      useJudg
                                            eMcM
                                               ahoni
                                                   sac
                                                     o-

e
qua
  ljudg
      ewhoe
          xer
            cis
              edh
                ersoundd
                       isc
                         ret
                           ion
                             .Re
                               sp.a
                                  t81&n
                                      .37
                                        .We
                                          reth
                                             egov
                                                ernm
                                                   ent
                                                     ’s

un
 suppo
     rte
       dargum
            entco
                rre
                  ct
                   ,though
                         ,itwou
                              ldm
                                eanth
                                    atM
                                      axw
                                        ellw
                                           il
                                            lne
                                              verh
                                                 avea
                                                    n

oppo
   rtun
      itytoc
           hal
             leng
                eth
                  esubpo
                       enaund
                            erM
                              art
                                ind
                                  ell,a
                                      sth
                                        atc
                                          asea
                                             nddu
                                                epro
                                                   ces
                                                     sre
                                                       qui
                                                         re.

Th
 egov
    ernm
       enti
          sno
            trigh
                t.

    Th
     isCou
         rtdo
            esno
               tow
                 ede
                   fer
                     enc
                       etoJudg
                             eMcM
                                ahon
                                   ’sd
                                     eci
                                       sion
                                          ,fo
                                            ratl
                                               eas
                                                 tth
                                                   ree

r
eason
    s.F
      ir
       st
        ,Maxw
            el
             lne
               verw
                  asg
                    ive
                      nth
                        ech
                          anc
                            etooppo
                                  seth
                                     egov
                                        ernm
                                           ent
                                             ’sr
                                               equ
                                                 est
                                                   ,sodu
                                                       e

p
roc
  essd
     emand
         sth
           atsh
              ebeg
                 iventh
                      atc
                        han
                          cenow
                              .Se
                                cond
                                   ,Ch
                                     iefJudg
                                           eMcM
                                              ahond
                                                  idno
                                                     t

po
 sse
   ssa
     llth
        ere
          lev
            antf
               act
                 sbe
                   cau
                     seth
                        egov
                           ernm
                              entimp
                                   rop
                                     erlyc
                                         onc
                                           eal
                                             edth
                                                emf
                                                  romh
                                                     er.To

th
 econ
    tra
      ry,th
          egov
             ernm
                entm
                   is
                    ledJudg
                          eMcM
                             ahona
                                 bou
                                   tit
                                     scon
                                        tac
                                          tsw
                                            ithBo
                                                iesS
                                                   chi
                                                     lle
                                                       rand

th
 eor
   igin
      sofi
         tsinv
             est
               iga
                 tion
                    ,fa
                      ctsth
                          atw
                            erec
                               ent
                                 raltoJudg
                                         eMcM
                                            ahon
                                               ’sd
                                                 eci
                                                   siontomod
                                                           ify

th
 ePro
    tec
      tiv
        eOr
          dera
             nda
               utho
                  riz
                    eth
                      esubpo
                           ena
                             .Mo
                               t.No
                                  .3&R
                                     eplyinS
                                           uppo
                                              rtTh
                                                 ere
                                                   of. Th
                                                        ird,

th
 isCou
     rti
       sno
         tta
           ske
             dwi
               thd
                 ecid
                    ingwh
                        eth
                          erth
                             ePro
                                tec
                                  tiv
                                    eOr
                                      dershou
                                            ldb
                                              emod
                                                 if
                                                  iedo
                                                     rev
                                                       en

qu
 est
   ion
     ingth
         eco
           rre
             ctn
               esso
                  fJudg
                      eMcM
                         ahon
                            ’s mod
                                 if
                                  ica
                                    tion
                                       .Th
                                         isCou
                                             rti
                                               sde
                                                 cid
                                                   ingad
                                                       if
                                                        fer
                                                          ent

qu
 est
   ione
      nti
        re —wh
          ly eth
               erth
                  egov
                     ernm
                        ent
                          ’sv
                            iol
                              at
                               iono
                                  fMa
                                    rt
                                     ind
                                       el
                                        lre
                                          qui
                                            ressupp
                                                  res
                                                    sion
                                                       .

    A
    stor
       emedy
           ,th
             egov
                ernm
                   ents
                      aysth
                          atnoc
                              asea
                                 ddr
                                   ess
                                     esw
                                       heth
                                          ersupp
                                               res
                                                 sioni
                                                     sprop
                                                         er

fo
 raM
   art
     ind
       el
        lvio
           la
            tion
               .Fa
                 ire
                   nough
                       .Re
                         sp.a
                            t81
                              .




                                    8
      Case 1:20-cr-00330-AJN Document 212 Filed 04/16/21 Page 14 of 20




     Bu
      tth
        at’
          sdoub
              tle
                ssb
                  ecau
                     seth
                        atl
                          awh
                            asb
                              eenc
                                 lea
                                   rfo
                                     rfo
                                       rty
                                         -twoy
                                             ear
                                               sth
                                                 atth
                                                    e

gov
  ernm
     entc
        anmod
            ifyac
                ivi
                  lPro
                     tec
                       tiv
                         eOr
                           derandth
                                  ensubpo
                                        enac
                                           onf
                                             ide
                                               nti
                                                 alm
                                                   ate
                                                     ria
                                                       lon
                                                         ly

a
fte
  rno
    tic
      etoth
          ere
            alp
              artyinin
                     ter
                       estanda
                             noppo
                                 rtun
                                    itytor
                                         espond
                                              .Ma
                                                rt
                                                 ind
                                                   el
                                                    l,594F
                                                         .2da
                                                            t

294(
   Mar
     tind
        el
         lde
           cid
             edin1979
                    ).Th
                       eprop
                           erp
                             roc
                               edu
                                 ref
                                   ormod
                                       ify
                                         ingac
                                             ivi
                                               lPro
                                                  tec
                                                    tiv
                                                      eOr
                                                        dera
                                                           t

th
 egov
    ernm
       ent
         ’sr
           equ
             est
               ,ino
                  the
                    rwo
                      rds
                        ,isth
                            eon
                              eth
                                ata
                                  ffo
                                    rdsdu
                                        epro
                                           ces
                                             s.U
                                               .S.CONST.

am
 end
   .V.

     Th
      atnoc
          aseh
             asa
               ddr
                 ess
                   edth
                      erem
                         edyfo
                             raM
                               artind
                                    ellv
                                       iol
                                         at
                                          ioni
                                             sev
                                               iden
                                                  ceon
                                                     lyo
                                                       f(1
                                                         )

th
 egov
    ernm
       ent
         ’sp
           rio
             rcomp
                 lian
                    cew
                      ithM
                         art
                           ind
                             ell (w
                                  hichshou
                                         ld,o
                                            fcou
                                               rse
                                                 ,bee
                                                    xpe
                                                      cted
                                                         ),o
                                                           r

(2
 )ac
   rim
     ina
       lde
         fend
            anth
               avingno
                     tra
                       isedth
                            eis
                              sueb
                                 efo
                                   re.I
                                      nth
                                        isc
                                          ase
                                            ,how
                                               eve
                                                 r,(1
                                                    )th
                                                      e

gov
  ernm
     entv
        iol
          ate
            dMa
              rt
               ind
                 el
                  l,a
                    nd(2
                       )Ma
                         xwe
                           lls
                             eek
                               ssupp
                                   res
                                     siona
                                         sas
                                           anc
                                             tion
                                                .

     Supp
        res
          sioni
              sth
                epr
                  ope
                    rrem
                       edyf
                          ora
                            tle
                              asttwor
                                    eason
                                        s.F
                                          ir
                                           st
                                            ,ati
                                               tsh
                                                 ear
                                                   t,M
                                                     art
                                                       ind
                                                         el
                                                          lis

g
roun
   dedindu
         epr
           oce
             ssp
               rin
                 cip
                   les
                     ,andth
                          egov
                             ernm
                                ent
                                  ’sc
                                    ondu
                                       cth
                                         erev
                                            iol
                                              ate
                                                dMa
                                                  xwe
                                                    ll
                                                     ’sr
                                                       igh
                                                         t

todu
   epr
     oce
       ss.S
          eeU
            .S.CONST.am
                      end
                        .V.Th
                            ees
                              sen
                                ceo
                                  fdu
                                    epro
                                       ces
                                         sisno
                                             tic
                                               eanda
                                                   n

oppo
   rtun
      itytob
           ehe
             ard
               .Mar
                  tind
                     el
                      lgu
                        ara
                          nte
                            edM
                              axw
                                el
                                 lno
                                   tic
                                     eanda
                                         noppo
                                             rtun
                                                itytob
                                                     ehe
                                                       ard
                                                         ,

594F
   .2da
      t294
         ,asd
            idth
               ePro
                  tec
                    tiv
                      eOr
                        der
                          , Mo
                             t.3
                               ,Ex
                                 .A,¶14.Bu
                                         tMa
                                           xwe
                                             llh
                                               adnoid
                                                    eath
                                                       at

th
 eGiu
    ff
     reP
       rot
         ect
           iveO
              rde
                rha
                  dbe
                    enmod
                        if
                         iedb
                            ehindh
                                 erb
                                   ackun
                                       ti
                                        lsh
                                          ewa
                                            sind
                                               ict
                                                 eda
                                                   ndth
                                                      e
                                                    2
gov
  ernm
     entd
        isc
          los
            edth
               e90
                 ,000p
                     age
                       sofm
                          ate
                            ria
                              litob
                                  ta
                                   inedf
                                       romBo
                                           iesS
                                              chi
                                                lle
                                                  r. Th
                                                      e

gov
  ernm
     ent
       ’sdu
          epro
             ces
               svio
                  lat
                    ionw
                       arr
                         ant
                           ssupp
                               res
                                 sion
                                    .E.g
                                       .,Rah
                                           eemv
                                              .Ke
                                                ll
                                                 y,257F
                                                      .3d122
                                                           ,

135(
   2dC
     ir
      .2001
          )(supp
               res
                 sionfo
                      rdu
                        epro
                           ces
                             svio
                                lat
                                  ion
                                    ).

     S
     econd
         ,be
           cau
             seth
                egov
                   ernm
                      entv
                         iol
                           ate
                             dMa
                               rt
                                ind
                                  el
                                   l no
                                      ton
                                        lybyd
                                            eny
                                              ing M
                                                  axw
                                                    el
                                                     lno
                                                       tic
                                                         e

a
nda
  noppo
      rtun
         itytob
              ehe
                ard
                  ,bu
                    tal
                      sobya
                          ff
                           irm
                             ativ
                                elym
                                   is
                                    lea
                                      dingCh
                                           iefJudg
                                                 eMcM
                                                    ahon
                                                       ,



     2
       Toth
          isday
              ,J udgePre
                       ska—w hoi
                               spres
                                   idingove
                                          rtheGiu
                                                ff
                                                 react
                                                     ions
                                                        inceJ
                                                            udg
                                                              eSw eet
                                                                    ’s
pa
 ssingandi
         saddr
             e s
               singthePro
                        tec
                          tiv
                            eO rde
                                 ronad ai
                                        lybas
                                            isa
                                              sthepa
                                                   rti
                                                     esbr
                                                        iefwh
                                                            atmat
                                                                eri
                                                                  alshou
                                                                       ldb
                                                                         e
un
 se a
    led
      —ap pa
           ren
             tlydo e
                   sn o
                      tknowtheProt
                                 ect
                                   iveO r
                                        derwa
                                            smo d
                                                if
                                                 ied
                                                   .


                                     9
     Case 1:20-cr-00330-AJN Document 212 Filed 04/16/21 Page 15 of 20




supp
   res
     sioni
         sprop
             erund
                 erth
                    isCou
                        rt
                         ’sinh
                             ere
                               nta
                                 ndsup
                                     erv
                                       iso
                                         rya
                                           utho
                                              ri
                                               ty. Mo
                                                    t.No
                                                       .3&R
                                                          eply

inSuppo
      rtTh
         ere
           of.

I
II. Th
     eGov
        ernm
           ent’
              svio
                 lat
                   iono
                      fth
                        eFi
                          fthAm
                              endm
                                 entr
                                    equ
                                      ire
                                        ssupp
                                            res
                                              sion
                                                 .
    Th
     egov
        ernm
           ento
              ffe
                rsth
                   reer
                      espon
                          sesto M
                                axw
                                  ell
                                    ’sF
                                      if
                                       thAm
                                          endm
                                             entargum
                                                    ent
                                                      .Non
                                                         e

i
spe
  rsu
    asiv
       e.

    Th
     egov
        ernm
           ent
             ’sf
               ir
                str
                  espon
                      sei
                        stod
                           enya
                              nys
                                ta
                                 tea
                                   ct
                                    ion.R
                                        esp
                                          .at99–100.Bu
                                                     tase
                                                        ven

th
 egov
    ernm
       entadm
            it
             s,ap
                riv
                  atep
                     art
                       y,l
                         ikeBo
                             iesS
                                chi
                                  lle
                                    r,i
                                      sde
                                        eme
                                          dtob
                                             eana
                                                gen
                                                  tofth
                                                      est
                                                        ate

wh
 enth
    egov
       ernm
          ent“h
              asp
                rov
                  ide
                    dsu
                      chs
                        ign
                          if
                           ica
                             nten
                                cou
                                  rag
                                    emen
                                       t,e
                                         ith
                                           erov
                                              erto
                                                 rcov
                                                    ert
                                                      ,th
                                                        at

th
 echo
    icemu
        stinl
            awb
              ede
                emedtob
                      eth
                        ato
                          fth
                            eSt
                              ate
                                .”R
                                  esp
                                    .at99(quo
                                            tingUn
                                                 itedS
                                                     tat
                                                       esv
                                                         .

S
tein,541F
        .3d130
             ,146(2dC
                    ir
                     .2008
                         ))
                          .He
                            re,b
                               ase
                                 donth
                                     ere
                                       cordo
                                           fth
                                             egov
                                                ernm
                                                   ent
                                                     ’sc
                                                       ont
                                                         act
                                                           s

w
ithBo
    iesS
       chi
         lle
           rinth
               emon
                  thsb
                     efo
                       rea
                         nda
                           fte
                             rMa
                               xwe
                                 ll
                                  ’sd
                                    epo
                                      si
                                       tion
                                          s,th
                                             erei
                                                satl
                                                   eas
                                                     ta

g
enu
  inequ
      est
        iono
           ffa
             cta
               stoth
                   egov
                      ernm
                         ent
                           ’sr
                             oleine
                                  ncou
                                     rag
                                       ingBo
                                           iesS
                                              chi
                                                lle
                                                  r.

    W
    eknowth
          atth
             egov
                ernm
                   entc
                      ont
                        emp
                          lat
                            edap
                               erju
                                  ryp
                                    ros
                                      ecu
                                        tiono
                                            fMa
                                              xwe
                                                ll,a
                                                   sse
                                                     enin

th
 egov
    ernm
       ent
         ’sn
           ewly
              -d
               isc
                 los
                   edno
                      tesf
                         romth
                             eme
                               et
                                ing.R
                                    eplyISO Mo
                                             t.toSupp
                                                    res
                                                      s,Ex
                                                         .K,p

5.Andi
     fth
       egov
          ernm
             enti
                stob
                   ebe
                     li
                      eve
                        d,th
                           erew
                              ason
                                 lyon
                                    eme
                                      et
                                       ingw
                                          ithBo
                                              iesS
                                                 chi
                                                   lle
                                                     r,two

mon
  thsb
     efo
       reM
         axw
           ell
             ’sf
               irs
                 tde
                   pos
                     it
                      ion
                        .Ifth
                            egov
                               ernm
                                  entw
                                     asc
                                       ont
                                         emp
                                           lat
                                             ingap
                                                 erju
                                                    ry

p
ros
  ecu
    tionb
        efo
          reM
            axw
              el
               lev
                 ent
                   est
                     if
                      ied
                        ,its
                           tand
                              stor
                                 easonth
                                       atBo
                                          iesS
                                             chi
                                               lle
                                                 randth
                                                      e

gov
  ernm
     entd
        isc
          uss
            eda
              tth
                eFe
                  bru
                    ary29m
                         eet
                           ingap
                               lantos
                                    etap
                                       erju
                                          ryt
                                            rapfo
                                                rMa
                                                  xwe
                                                    ll.

    I
    nde
      ed,th
          econ
             tempo
                 ran
                   eou
                     sno
                       teso
                          fth
                            eFe
                              bru
                                ary29m
                                     eet
                                       ingshowth
                                               atBo
                                                  iesS
                                                     chi
                                                       lle
                                                         r

p
rom
  isedtos
        endth
            egov
               ernm
                  ent“d
                      epo
                        si
                         tions
                             ,”R
                               eplyISO Mo
                                        t.toSupp
                                               res
                                                 s,Ex
                                                    .J,p8,a
                                                          nd

D
avidBo
     iesla
         terc
            omp
              lain
                 eda
                   bou
                     thi
                       sfr
                         ust
                           rat
                             ionth
                                 atth
                                    egov
                                       ernm
                                          enth
                                             adno
                                                tye
                                                  tch
                                                    arg
                                                      ed




                                    10
      Case 1:20-cr-00330-AJN Document 212 Filed 04/16/21 Page 16 of 20



            3
M
axw
  el
   lwi
     thp
       erju
          ry.Th
              erea
                 rec
                   omp
                     ell
                       ingr
                          eason
                              s,th
                                 ere
                                   for
                                     e,toth
                                          inkth
                                              egov
                                                 ernm
                                                    entand

Bo
 iesS
    chi
      lle
        rco
          lla
            bor
              ate
                dandth
                     atBo
                        iesS
                           chi
                             lle
                               r’sc
                                  ondu
                                     ctw
                                       asinp
                                           arta
                                              tth
                                                egov
                                                   ernm
                                                      ent
                                                        ’s

b
ehe
  st
   .

     Th
      ere
        cordinth
               eGiu
                  ff
                   rec
                     asep
                        rec
                          edingth
                                efi
                                  rs
                                   tde
                                     pos
                                       it
                                        ionsuppo
                                               rtsth
                                                   iscon
                                                       clu
                                                         siona
                                                             s

w
el
 l.B
   ase
     donG
        iuf
          fre
            ’sc
              la
               imo
                 fanongo
                       inginv
                            est
                              iga
                                tion
                                   ,Ma
                                     xwe
                                       llr
                                         equ
                                           est
                                             ed,p
                                                rio
                                                  rtoh
                                                     er

d
epo
  si
   tion
      ,th
        atG
          iuf
            fred
               isc
                 los
                   eanya
                       ll
                        ege
                          d“on-
                              goingc
                                   rim
                                     ina
                                       linv
                                          est
                                            iga
                                              tionbyl
                                                    aw

e
nfo
  rcem
     ent
       ”ora
          lt
           ern
             at
              ive
                lytos
                    tayth
                        eac
                          tionp
                              end
                                ingcomp
                                      let
                                        iono
                                           fanysu
                                                chinv
                                                    est
                                                      iga
                                                        tion
                                                           .

Ex
 .A.I
    npa
      rt
       ,Ma
         xwe
           lln
             eed
               edin
                  form
                     at
                      ionc
                         onc
                           ern
                             inga
                                nysu
                                   chinv
                                       est
                                         iga
                                           tiontoa
                                                 sse
                                                   ss“
                                                     the

imp
  actonany5
          thAm
             endm
                entp
                   riv
                     ileg
                        e.
                         ”Ex
                           .A,p3.Th
                                  edi
                                    str
                                      ic
                                       tcou
                                          rtd
                                            ecl
                                              ine
                                                dtoa
                                                   ffo
                                                     rdM
                                                       s.

M
axw
  el
   lth
     ere
       que
         stedr
             eli
               ef. Ex
                    .B.

     Th
      eda
        ybe
          for
            eMa
              xwe
                ll
                 ’sAp
                    ri
                     l2016d
                          epo
                            si
                             tion
                                ,how
                                   eve
                                     r,Judg
                                          eSw
                                            eeto
                                               rde
                                                 redth
                                                     at

“
[a]nym
     ate
       ria
         lsth
            at[G
               iuf
                 fre
                   ]ha
                     swi
                       thr
                         esp
                           ecttoa
                                nyc
                                  rim
                                    ina
                                      linv
                                         est
                                           iga
                                             tion
                                                swi
                                                  llb
                                                    etu
                                                      rne
                                                        dov
                                                          er

[byG
   iuf
     fre]e
         xce
           ptfo
              ranys
                  ta
                   tem
                     ent
                       sma
                         deby[G
                              iuf
                                fre
                                  ]tol
                                     awe
                                       nfo
                                         rcem
                                            enta
                                               utho
                                                  ri
                                                   ty.
                                                     ”Ex
                                                       .B,p

21.M
   axw
     el
      lha
        dinf
           acts
              erv
                edad
                   isc
                     ove
                       ryr
                         equ
                           estonBo
                                 iesS
                                    chi
                                      lle
                                        rfo
                                          ranysu
                                               chdo
                                                  cum
                                                    ent
                                                      s,y
                                                        et

G
iuf
  frep
     rodu
        cednosu
              chm
                ate
                  ria
                    ls
                     ,andth
                          ede
                            pos
                              it
                               ionp
                                  roc
                                    eed
                                      eda
                                        ssch
                                           edu
                                             ledth
                                                 ene
                                                   xtd
                                                     ay.

     I
     nre
       li
        anc
          eonth
              ePro
                 tec
                   tiv
                     eOrd
                        er,wh
                            ichin
                                clud
                                   ednoe
                                       xce
                                         ptionfo
                                               ranyl
                                                   awe
                                                     nfo
                                                       rcem
                                                          ent

n
eedo
   rsubpo
        enaa
           ndb
             ase
               donG
                  iuf
                    fre
                      ’sf
                        ailu
                           retod
                               isc
                                 los
                                   eany“
                                       ongo
                                          ingc
                                             rim
                                               ina
                                                 l

inv
  est
    iga
      tion
         ,”M
           axw
             el
              ldidno
                   tas
                     ser
                       the
                         rFi
                           fthAm
                               endm
                                  entp
                                     riv
                                       ileg
                                          eag
                                            ain
                                              sts
                                                elf
                                                  -in
                                                    crim
                                                       ina
                                                         tion

du
 ringth
      atd
        epo
          si
           tiona
               ndt
                 est
                   if
                    iedt
                       ruth
                          ful
                            ly.

     A
     sexp
        lain
           edin M
                axw
                  ell
                    ’sP
                      ret
                        ria
                          l Mo
                             tionNo
                                  .3a
                                    ndth
                                       eRep
                                          lyinSuppo
                                                  rtTh
                                                     ere
                                                       of,th
                                                           e

gov
  ernm
     enth
        asnowd
             isc
               los
                 eds
                   eve
                     raldo
                         cum
                           ent
                             s“w
                               ithr
                                  esp
                                    ecttoa
                                         nyc
                                           rim
                                             ina
                                               linv
                                                  est
                                                    iga
                                                      tion
                                                         s”


     3
       S
       teph
          enR exBrow n,Manha
                           ttanfede
                                  ralpro
                                       secutor
                                             sdec
                                                linedtopur
                                                         sueJef
                                                              fre
                                                                yEp
                                                                  ste
                                                                    inan
                                                                       d
Gh
 is
  lain
     e Maxwel
            lc a
               sein20 16,N ewY orkDai
                                    lyN ews(Oct
                                              .13
                                                ,202 0)
                                                      ,
h
ttp
  s:
   //www.nyda
            ilynews.
                   com /
                       new-york
                              /ny-je
                                   ff
                                    rey-
                                       eps
                                         tein-
                                             maxwel
                                                  l-case
                                                       -202010
                                                             13-
jmzh
   l7zdr
       zdgr
          bbs 7y
               c6bfnszu
                      -s
                       tor
                         y.html.


                                     11
     Case 1:20-cr-00330-AJN Document 212 Filed 04/16/21 Page 17 of 20




t
ha
 tGiu
    ff
     repo
        sse
          ssedinF
                ebru
                   arya
                      nd M
                         arc
                           h2016.Und
                                   erJudg
                                        eSw
                                          eet
                                            ’sp
                                              re-
                                                depo
                                                   si
                                                    tiono
                                                        rde
                                                          r,

G
iuf
  freshou
        ldh
          avetu
              rne
                dth
                  esedo
                      cum
                        ent
                          sov
                            erto M
                                 axw
                                   el
                                    lbe
                                      for
                                        eth
                                          eAp
                                            ri
                                             l2016d
                                                  epo
                                                    si
                                                     tion
                                                        .

G
iuf
  fre
    ’sf
      ai
       lur
         etotu
             rnth
                edo
                  cum
                    ent
                      sov
                        er,d
                           esp
                             iteJudg
                                   eSw
                                     eet
                                       ’so
                                         rde
                                           r,i
                                             scomp
                                                 ell
                                                   inge
                                                      vid
                                                        enc
                                                          e

th
 atBo
    iesS
       chi
         lle
           rwa
             sac
               tinga
                   sana
                      gen
                        tofth
                            est
                              atefo
                                  rFi
                                    fthAm
                                        endm
                                           entpu
                                               rpo
                                                 seswh
                                                     en

d
epo
  sing M
       axw
         el
          l.A
            tth
              eve
                ryl
                  eas
                    t,th
                       epo
                         ssib
                            il
                             ityc
                                anno
                                   tbed
                                      ism
                                        iss
                                          edou
                                             tofh
                                                and
                                                  ,anda
                                                      n

e
vid
  ent
    iar
      yhe
        aringi
             sapp
                rop
                  ria
                    te
                     .

    Th
     egov
        ernm
           ent
             ’ss
               econda
                    rgum
                       enti
                          sth
                            atM
                              axw
                                ellw
                                   aiv
                                     edh
                                       erF
                                         if
                                          thAm
                                             endm
                                                entr
                                                   igh
                                                     t.

R
esp
  .at100
       .No
         tso
           .Aw
             aiv
               eri
                 sva
                   lidon
                       lyi
                         fiti
                            sknow
                                ing
                                  lym
                                    ade
                                      .Un
                                        itedS
                                            tat
                                              esv
                                                .Ta
                                                  ylo
                                                    r,745

F
.3d15
    ,23(
       2dC
         ir
          .2014
              ).And“
                   ‘know
                       ing
                         ’me
                           answ
                              ithfu
                                  llaw
                                     are
                                       nes
                                         softh
                                             ena
                                               tur
                                                 eofth
                                                     erigh
                                                         t

b
eingab
     andon
         eda
           ndth
              econ
                 sequ
                    enc
                      eso
                        fab
                          andon
                              ingi
                                 t.”Id
                                     .

    H
    ere
      ,Ma
        xwe
          lld
            idno
               tknow
                   ing
                     lyw
                       aiv
                         ehe
                           rFi
                             fthAm
                                 endm
                                    entr
                                       igh
                                         t.Sh
                                            ede
                                              cl
                                               ine
                                                 dto

invok
    eitb
       ase
         donth
             epro
                tec
                  tion
                     saf
                       ford
                          edtoh
                              erbyth
                                   ePro
                                      tec
                                        tiv
                                          eOr
                                            der
                                              ,andonth
                                                     e

und
  ers
    tand
       ingth
           atth
              egov
                 ernm
                    entwa
                        sno
                          tac
                            tiv
                              elyinv
                                   est
                                     iga
                                       tingh
                                           er.T
                                              hatund
                                                   ers
                                                     tand
                                                        ing
                                                          ,asi
                                                             t

tu
 rne
   dou
     t,w
       asin
          cor
            rec
              t,bu
                 titw
                    asam
                       isund
                           ers
                             tand
                                ingd
                                   elib
                                      era
                                        te
                                         lye
                                           ncou
                                              rag
                                                edbyBo
                                                     ies

S
chi
  lle
    rwi
      thcoop
           era
             tionf
                 romth
                     egov
                        ernm
                           ent.I
                               fBo
                                 iesS
                                    chi
                                      lle
                                        rha
                                          ddi
                                            sclo
                                               sedth
                                                   atm
                                                     ate
                                                       ria
                                                         l

Judg
   eSw
     eeto
        rde
          redth
              emtod
                  isc
                    los
                      e,M
                        axw
                          el
                           lwou
                              ldh
                                aveinvok
                                       edh
                                         erF
                                           if
                                            thAm
                                               endm
                                                  entr
                                                     igh
                                                       t

a
nda
  void
     edth
        epe
          rju
            ryt
              rapth
                  egov
                     ernm
                        entandBo
                               iesS
                                  chi
                                    lle
                                      rse
                                        tfo
                                          rhe
                                            r.

    I
    tisfo
        rth
          isr
            easonth
                  atth
                     egov
                        ern
                          men
                            tfa
                              il
                               sini
                                  tsa
                                    tt
                                     emp
                                       ttod
                                          is
                                           tin
                                             gui
                                               shU
                                                 nit
                                                   edS
                                                     tat
                                                       esv
                                                         .

O
sha
  tz,700F
        .Supp
            .696(S
                 .D.N
                    .Y.1988
                          ).R
                            esp
                              .at102
                                   .Th
                                     egov
                                        ernm
                                           ents
                                              aysth
                                                  atth
                                                     elog
                                                        ico
                                                          f

O
sha
  tzdo
     esno
        tapp
           lyb
             eca
               useth
                   ede
                     fend
                        antth
                            ereh
                               ada
                                 lre
                                   adyb
                                      eenind
                                           ic
                                            tedwh
                                                ere
                                                  ash
                                                    ere
                                                      ,

M
axw
  ellw
     asd
       epo
         sed“
            ove
              rtw
                oye
                  arsb
                     efo
                       reth
                          eGov
                             ernm
                                entop
                                    ene
                                      dit
                                        sinv
                                           est
                                             iga
                                               tion
                                                  .”R
                                                    esp
                                                      .at

100;id
     .at102(
           not
             ingth
                 atth
                    ede
                      fend
                         antinO
                              sha
                                tz“
                                  hada
                                     lre
                                       adyb
                                          eenind
                                               ict
                                                 eda
                                                   tth
                                                     etim
                                                        eofh
                                                           is

d
epo
  si
   tioninac
          ivi
            lca
              sefo
                 ralmo
                     sts
                       eve
                         nmon
                            ths
                              ”).O
                                 fcou
                                    rse
                                      ,th
                                        isa
                                          rgum
                                             entd
                                                epe
                                                  ndsonth
                                                        e




                                    12
     Case 1:20-cr-00330-AJN Document 212 Filed 04/16/21 Page 18 of 20




gov
  ernm
     ent
       ’sc
         la
          imth
             ati
               tsinv
                   est
                     iga
                       tiono
                           fMa
                             xwe
                               lld
                                 idno
                                    tst
                                      artun
                                          ti
                                           l20
                                             18.Bu
                                                 tba
                                                   sedonth
                                                         e

di
 scov
    eryp
       rov
         idedto M
                axw
                  el
                   linr
                      espon
                          setoh
                              erP
                                ret
                                  ria
                                    l Mo
                                       tionNo
                                            .3,w
                                               ekn
                                                 owth
                                                    e

inv
  est
    iga
      tiona
          ctu
            allyb
                ega
                  nase
                     arlya
                         s2016
                             ,wh
                               entwomon
                                      thsb
                                         efo
                                           reM
                                             axw
                                               el
                                                l’sf
                                                   ir
                                                    st

d
epo
  si
   tion,Bo
         iesS
            chi
              lle
                rme
                  twi
                    thth
                       egov
                          ernm
                             entandp
                                   res
                                     seda
                                        ninv
                                           est
                                             iga
                                               tionfo
                                                    r,am
                                                       ong

o
the
  rth
    ing
      s,p
        erju
           ry.Th
               isCou
                   rtshou
                        ldadh
                            eretoO
                                 sha
                                   tza
                                     nd,a
                                        sth
                                          ecou
                                             rtth
                                                ereg
                                                   ran
                                                     tedth
                                                         e

mo
 tiontoqu
        ash
          ,he
            rei
              tshou
                  ldg
                    ran
                      tth
                        emo
                          tiontosupp
                                   res
                                     s.

    Th
     egov
        ernm
           ent
             ’sf
               ina
                 largum
                      enti
                         sar
                           edh
                             err
                               ing
                                 .Re
                                   sp.a
                                      t103
                                         .Ma
                                           xwe
                                             ll
                                              ’sa
                                                rgum
                                                   enti
                                                      s

no
 t,a
   ndh
     asn
       eve
         rbe
           en,th
               ataP
                  rot
                    ect
                      iveO
                         rde
                           rcanno
                                tbemod
                                     if
                                      ied
                                        .Ma
                                          xwe
                                            lla
                                              gre
                                                esth
                                                   at
                                                    ,und
                                                       er

M
art
  ind
    el
     l,a
       nda
         fte
           rno
             tic
               etoth
                   ere
                     alp
                       artyinin
                              ter
                                esta
                                   nda
                                     noppo
                                         rtun
                                            itytob
                                                 ehe
                                                   ard
                                                     ,

mod
  if
   ica
     tiono
         faP
           rot
             ect
               iveO
                  rde
                    risapp
                         rop
                           ria
                             tei
                               fth
                                 egov
                                    ernm
                                       entc
                                          anshow“
                                                imp
                                                  rov
                                                    ide
                                                      ncein

th
 egr
   anto
      faRu
         le26
            (c)p
               rot
                 ect
                   iveo
                      rde
                        rorsom
                             eex
                               tra
                                 ord
                                   ina
                                     ryc
                                       irc
                                         ums
                                           tan
                                             ceo
                                               rcomp
                                                   ell
                                                     ing

n
eed
  .”594F
       .2da
          t296
             .He
               re,M
                  axw
                    el
                     lwa
                       sne
                         verg
                            ivenno
                                 tic
                                   eanda
                                       noppo
                                           rtun
                                              itytob
                                                   ehe
                                                     ard
                                                       ,

a
ndCh
   iefJudg
         eMcM
            ahon
               ’sf
                 ind
                   ingo
                      f“e
                        xtr
                          aord
                             ina
                               ryc
                                 irc
                                   ums
                                     tan
                                       ces
                                         ”wa
                                           sfa
                                             ta
                                              llyt
                                                 ain
                                                   tedbyth
                                                         e

gov
  ernm
     ent
       ’sm
         isr
           epr
             esen
                tat
                  ion
                    stoh
                       era
                         bou
                           tth
                             eor
                               igin
                                  sofi
                                     tsinv
                                         est
                                           iga
                                             tio
                                               n.

 IV
  . Th
     eCou
        rtshou
             ldho
                ldanev
                     iden
                        tia
                          ryh
                            ear
                              ing
                                .
    B
    eca
      useth
          erea
             reg
               enu
                 ined
                    ispu
                       teso
                          fma
                            ter
                              ia
                               lfa
                                 ct,andf
                                       orth
                                          ere
                                            ason
                                               sgiv
                                                  enin

M
axw
  el
   l’sP
      ret
        ria
          l Mo
             tionNo
                  .3a
                    ndth
                       eRep
                          lyinSuppo
                                  rtTh
                                     ere
                                       of,th
                                           isCou
                                               rtshou
                                                    ldho
                                                       lda
                                                         n

e
vid
  ent
    iar
      yhe
        aring
            .

                             CONCLUS
                                   ION

    F
    orth
       eser
          eason
              s,a
                swe
                  lla
                    stho
                       seg
                         ive
                           ninth
                               e Mo
                                  tion
                                     ,th
                                       isCou
                                           rtshou
                                                ld:(1
                                                    )supp
                                                        res
                                                          sal
                                                            l

e
vid
  enc
    eth
      eGov
         ernm
            entob
                tain
                   edf
                     romBo
                         iesS
                            chi
                              lle
                                randa
                                    nyo
                                      the
                                        rev
                                          iden
                                             ced
                                               eriv
                                                  ed

th
 ere
   from
      ;or(2
          )supp
              res
                sth
                  eAp
                    ri
                     landJu
                          ly2016d
                                epo
                                  si
                                   tion
                                      sanda
                                          lle
                                            vid
                                              enc
                                                ede
                                                  riv
                                                    ed

th
 ere
   from
      ;and(3
           )di
             smi
               ssCoun
                    tsF
                      ivea
                         ndS
                           ix.M
                              axw
                                el
                                 lre
                                   que
                                     stsa
                                        nev
                                          iden
                                             tia
                                               ryh
                                                 ear
                                                   ingon th
                                                          is

Mo
 tion
    .


                                    13
Case 1:20-cr-00330-AJN Document 212 Filed 04/16/21 Page 19 of 20




Dated: March 15, 2021


                             Respectfully submitted,


                             s/ Jeffrey S. Pagliuca
                             Jeffrey S. Pagliuca
                             Laura A. Menninger
                             HADDON, MORGAN & FOREMAN P.C.
                             150 East 10th Avenue
                             Denver, CO 80203
                             Phone: 303-831-7364

                             Christian R. Everdell
                             COHEN & GRESSER LLP
                             800 Third Avenue New York, NY 10022 Phone:
                             212-957-7600

                             Bobbi C. Sternheim
                             Law Offices of Bobbi C. Sternheim
                             33 West 19th Street - 4th Floor
                             New York, NY 10011
                             Phone: 212-243-1100

                             Attorneys for Ghislaine Maxwell




                               14
      Case 1:20-cr-00330-AJN Document 212 Filed 04/16/21 Page 20 of 20




                            C
                            ert
                              if
                               ica
                                 teo
                                   fSe
                                     rvi
                                       ce
      Ih e
         rebyc e
               rt
                ifythatonM a
                           rch15,2021,Is ervedbyem  ai
                                                     l,pur
                                                         suan
                                                            t Rule2
                                                                  (B)o fthe
Cour
   t’sind
        ividua
             lp r
                act
                  icesincr
                         im ina
                              lcas
                                 es,theReply Memo randumof Gh
                                                            isla
                                                               ineM a
                                                                    xwelli
                                                                         n
Supportof HerM o
               tion Undert
                         heFou r
                               thAm endmen
                                         t,M art
                                               indell
                                                    ,andtheFi
                                                            fthAm e
                                                                  ndm en
                                                                       tto
SuppressA
        llE v
            idenceObta
                     inedfromthegovernme
                                       nt’
                                         s SubpoenatoBoi
                                                       esSch
                                                           il
                                                            lerandtoDismis
                                                                         s
Count
    sF iv
        eandS ixuponth efo
                         llowing
                               :

Ali
  son Moe
MaureneCom ey
AndrewRoh rbach
LaraPom e
        ra n
           tz
U.S.At
     torney’sOff
               i ce
                  ,SDNY
OneS a
     intAnd rew
              ’sP laza
NewY  o
      rk,NY10007
Ali
  son.moe@u sdo
              j.gov
Maurene
      .com ey@usdoj.gov
Andrew.Rohrbach@u sdoj
                     .gov
Lara
   .Pom e
        ra n
           tz@ usdoj
                   .gov


                                       s
                                       /Ch
                                         ris
                                           tianR
                                               .Ev
                                                 erd
                                                   el
                                                    l




                                     15
